 Case 18-21828        Doc 20   Filed 02/14/19   Entered 02/14/19 16:11:59      Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

 In re:

 N. ROBERT DOBSON and                           Chapter 13
 ROSITA FORTE DOBSON,                           Case No. 18-21828-JJT

           Debtors.

                          OBJECTION OF U.S. BANK TRUST
                      TO CONFIRMATION OF CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust National Association, as Trustee of the Chalet

Series III Trust as serviced by SN Servicing Corp. (“U.S. Bank Trust”) and objects to

confirmation of the Chapter 13 plan of N. Robert Dobson and Rosita Forte Dobson

(the “Debtors”). U.S. Bank Trust objects on the grounds that the Debtors’ plan does

not adequately provide for the cure of pre-petition arrears due on U.S. Bank Trust’s

secured claim, its proposed funding is contingent on a future event, and it proposes to

modify Creditor’s secured claim. In support of its objection to confirmation of plan,

U.S. Bank Trust states as follows.

                          STATEMENT OF MATERIAL FACTS

          1.    On June 22, 2007, the Debtor executed a promissory note in favor of

Accredited Home Lenders, Inc. (the “Lender”) for a loan in the amount of $499,999.00

(the “Note”). The Note was subsequently endorsed in blank and transferred to

Creditor.

          2.    On June 22, 2007, as security for her obligations under the Note, the

Debtor granted a mortgage (the “Mortgage”) on certain real property known as and


                                                                                             1
 Case 18-21828       Doc 20    Filed 02/14/19    Entered 02/14/19 16:11:59     Page 2 of 5



numbered 207 Terry Road, Hartford, Connecticut (the “Property”) in favor of

Mortgage Electronic Registration Systems, Inc., as nominee for the Lender. The

Mortgage was subsequently assigned to U.S. Bank Trust.

      3.        Upon information and belief, the Property is the Debtors’ principal

residence.

                                   Bankruptcy Petition

      4.        On November 2, 2018, the Debtors filed a voluntary Chapter 13 petition

with this Court, commencing the above-captioned case. Doc. No. 1. The Debtors also

filed a Chapter 13 plan (the “Plan”). Doc. No. 4.

      5.        U.S. Bank Trust filed a proof of claim regarding the secured lien on the

Property on January 11, 2019, asserting a total balance of $741,232.61 and a prepetition

arrearage of $234,038.03. Claim No. 2-1.

      6.        Pursuant to the Plan, the Debtors seek a modification with respect to

U.S. Bank Trust’s claim. Doc. No. 4, Part 3.1 (“Secured Claims That Will Not Be

Modified”).

      7.        In light of this proposed treatment, SN Servicing sent a loss mitigation

package to the Debtors in December, requiring a response within thirty (30) days.

      8.        Loss mitigation for the loan has been denied due to the Debtors’ failure

to respond in a timely manner to the loss mitigation request

      9.        A loss mitigation denial letter was sent to Debtors’ counsel at the end of

January 2019.




                                                                                             2
 Case 18-21828     Doc 20    Filed 02/14/19   Entered 02/14/19 16:11:59      Page 3 of 5



      10.    The Plan lists a regular monthly post-petition payment amount of

$3,804.64, to be maintained by the Debtors. Pursuant to Claim No. 2-1, the regular

monthly post-petition payment is $4,049.77.

      11.    The Debtors have not made a single payment since 2014.


                      GROUNDS FOR OBJECTION TO PLAN

      12.    U.S. Bank Trust respectfully asks this Court to deny confirmation of the

Plan for the following reasons.

      13.    The proposed treatment of the prepetition arrearage (and post-petition

payments) depends on the Debtors’ ability to obtain approval for a loan modification

from the lender, which at this time has been denied. 11 U.S.C. § 1325(a)(6) requires

that the debtor “be able to make all payments under the plan and comply with the

plan.” As the Debtors have been denied a modification of the loan, the Debtors will

not be able to comply with the Plan’s proposed treatment of the claim.

      14.    If the Debtor intends to modify the loan without Creditor’s approval,

this would be an impermissible modification of U.S. Bank Trust’s rights with respect

to its “claim secured only by the Debtor’s principal residence.” 11 U.S.C. § 1322(b)(2).

      15.    Therefore, Creditor objects to confirmation of the Plan, as the proposed

treatment of its claim does not adequately provide for the repayment of prepetition or

post-petition payments due under the Note and Mortgage.




                                                                                           3
 Case 18-21828     Doc 20    Filed 02/14/19    Entered 02/14/19 16:11:59     Page 4 of 5



      16.    Creditor also objects insofar as the Plan proposes regular monthly post-

petition maintenance payments that are inconsistent with Claim No. 2-1 or any

subsequent Notices of Payment Change to be filed in this case.


      WHEREFORE, in light of the foregoing, U.S. Bank Trust National Association,

as Trustee of the Chalet Series III Trust as serviced by SN Servicing Corp. respectfully

requests that this Court enter an order:

      (a) Denying confirmation of the Debtor’s Chapter 13 plan; and

      (b) Granting Creditor such other and further relief as is just and proper.



                                              Respectfully submitted,

                                              U.S. BANK TRUST NATIONAL
                                              ASSOCIATION, AS TRUSTEE OF THE
                                              CHALET SERIES III TRUST AS
                                              SERVICED BY SN SERVICING CORP.,

                                              By its attorneys,

                                              /s/ Aaron Fredericks, Esq.
                                              Aaron Fredericks, Esq.
                                              Sassoon & Cymrot, LLP
                                              84 State Street
                                              Boston, MA 02109
                                              (617) 720-0099
                                              AFredericks@SassoonCymrot.com
                                              Juris No. 435244

DATE: February 14, 2019




                                                                                           4
 Case 18-21828        Doc 20   Filed 02/14/19    Entered 02/14/19 16:11:59     Page 5 of 5



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

 In re:

 N. ROBERT DOBSON and                            Chapter 13
 ROSITA FORTE DOBSON,                            Case No. 18-21828-JJT

           Debtors.

                               CERTIFICATE OF SERVICE

          I, Aaron Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby

certify that I have this 14th day of February 2019 served on behalf of U.S. Bank Trust

National Association, as Trustee of the Chalet Series III Trust as serviced by SN

Servicing Corp. an Objection of U.S. Bank Trust to Confirmation of Chapter 13 Plan

and this Certificate of Service by causing copies hereof to be sent by electronic mail via

the Case Management / Electronic Case Files (ECF) system and by first-class U.S. mail

(M) to all parties not appearing electronically but entitled to service per the Federal

Rules of Bankruptcy Procedure.

 N. Robert Dobson                                Suzann L. Beckett
 Rosita Forte Dobson                             Beckett Law LLC
 207 Terry Road                                  543 Prospect Ave
 Hartford, CT 06105 (M)                          Hartford, CT 06105 (ECF)
 Roberta Napolitano                              U. S. Trustee
 10 Columbus Boulevard, 6th Floor                Office of the U.S. Trustee
 Hartford, CT 06106 (ECF)                        Giaimo Federal Building
                                                 150 Court Street, Room 302
                                                 New Haven, CT 06510 (ECF)

                                                /s/ Aaron Fredericks, Esq.
                                                Aaron Fredericks, Esq.




                                                                                             1
